Citation Nr: 1550248	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-07 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a medulloblastoma, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  


REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty from June 1982 to August 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2015, the Board requested a Veterans Health Administration (VHA) opinion on the matter.  An initial response was received in September 2015 from a VHA physician, a neurologist, which indicated that a review of the case by either a neuro-oncologist or a general medical oncologist would be more appropriate.  In September 2015, a VHA opinion was subsequently obtained from an oncologist.  The September 2015 VHA opinion, from an oncologist, is fully favorable to the Veteran.  Accordingly, the Board finds that it can adjudicate the claim without providing the Veteran notice as required by 38 C.F.R. § 20.903 as there is no prejudice to the Veteran in light of the grant of the full benefit sought.  

In an April 2014 statement, the Veteran's attorney raised an issue of entitlement to service connection for a right foot disability.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran's residuals of a medulloblastoma are related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a medulloblastoma have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 17.400 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In its June 2009 report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects", the National Academy of Sciences National Research Council provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  Fifteen disease conditions have been identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  See 38 U.S.C.A. § 1710(e); 38 C.F.R. §17.400 (2015).  

The Veteran contends that his residuals of a medulloblastoma are related to service, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  The Veteran served on active duty from June 1982 to August 1990.  His service treatment records indicate that he was stationed at Camp Lejeune, North Carolina in the 1980s.  

Post-service private treatment records indicate that the Veteran was treated for a medulloblastoma.  There are several opinions of record that address the etiology of the Veteran's residuals of a medulloblastoma.  

A March 2011 VA examiner stated that upon a review of literature, the Veteran's brain cancer did not meet the potential disease manifestations potentially associated with his exposure to Trichloroethylene, Tetrachloroethylene, or Perchloroethylene that he came in contact with during his time at Camp Lejeune, North Carolina.  The examiner commented that, therefore, it was less likely as not (50/50 probability) that the Veteran's brain cancer was related to or caused by his exposure to such contaminates in the water at Camp Lejeune, North Carolina.  

In a July 2011 addendum to the March 2011 VA report, a different examiner indicated that the literature reviewed concerning Trichloroethylene or Perchloroethylene, or a solvent mixture exposure, and the conditions with limited and suggestive evidence did not include medulloblastomas.  The examiner commented that based on the above evidence, it was less likely as not that the Veteran's medulloblastoma was related to contaminated water at Camp Lejeune, North Carolina.  

A November 2013 statement from a VA physician indicated that the claimed residuals of brain cancer were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The physician indicated that a review of medical literature did not show an association between exposure to contaminated water at Camp Lejeune and the development of a medulloblastoma.  

A March 2014 statement from Dr. Kirkpatrick reflected that he characterized Trichloroethylene as a carcinogen with known human epidemiological associations in kidney cancer and non-Hodgkin's Lymphoma.  Dr. Kirkpatrick maintained that he thought it was as likely as not that his medulloblastoma the chemicals he was exposed to in service.  

A September 2015 statement from a VHA neurologist indicated that a review of the Veteran's case by either a neuro-oncologist or general medical oncologist would be more appropriate.  

A September 2015 VHA opinion was provided by an oncologist.  The physician reported that a medulloblastoma in adults was quite rare and was diagnosed in approximately 0.5 out of 100,000 patients per year.  The physician cited a medical treatise which indicated that Trichloroethylene was reasonably anticipated to be a human carcinogen based on limited evidence of carcinogenicity from studies in humans and sufficient evidence of carcinogenicity from studies in experimental animals.  

The physician stated that given the likelihood of exposure to known carcinogens during the Veteran's time active duty at Camp Lejeune, the prolonged lead time it could take to develop cancer as a result of exposure to carcinogens, and the extreme rarity of the cancer which the Veteran developed in 2003, it was as likely as not that the medulloblastoma he developed was related to exposure to carcinogens from 1984 to 1986.  The physician further indicated that it was as likely as not that the Veteran's residuals of a brain tumor were etiologically related to his presumed in-service exposure to contaminated water at Camp Lejeune, North Carolina.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

There are several contradictory opinions of record in this matter.  However, after resolving any benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in equipoise with respect to whether the Veteran's residuals of medulloblastoma are related to his military service, particularly in light of the thorough and well-reasoned opinion provided by the VA oncologist in September 2015.


Therefore, the Board finds that the Veteran's residuals of a medulloblastoma are related to exposure to contaminated water at Camp Lejeune, North Carolina during his period of service.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for residuals of a medulloblastoma is warranted.  


ORDER

Service connection for residuals of a medulloblastoma is granted.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


